UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO. 1 TO FORM 10-K ON FORM 10-K/A x Annual report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended November 30, ¨ Transition report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number:000-25591 CHINA ELITE INFORMATION CO., LTD. (Exact name of Registrant as Specified in its Charter) BRITISH VIRGIN ISLANDS 11-3462369 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) c/o DeHeng Chen, LLC, 225 Broadway, Suite 1910, NY, NY 10007 (Address of Principal Executive Offices) (Zip Code) (212) 608-6500 (Registrant’s telephone number, including area code) Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Common Stock, $0.01 par value Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act.¨ Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo ¨ Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B is not contained in this form, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB.x Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act).Yes xNo ¨ Revenues for the year ended November 30, 2008: $0 As of September 29, 2009, the aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant was $0. As of September 29, 2009, there were 11,200,000shares of common stock outstanding. Documents Incorporated by Reference: None. Transitional Small Business Disclosure Format (Check one):Yes ¨No x EXPLANATORY NOTES This Amendment No. 1 to the Registrant’s Annual Report on Form 10-KSB for the fiscal year ended November 30, 2008 (the “2008 Annual Report”), is being filed because the Registrant’s prior auditor, Clancy and Co., P.L.L.C. (“Clancy”), had its registration with the Public Company Accounting Oversight Board revoked on March 31, 2009.As a result, the Registrant may not include Clancy’s audit report in its 2008 Annual Report.The Registrant is amending the 2008 Annual Report to replace Clancy’s audit report with an audit report from the Registrant’s current auditor, Lynda R. Keeton CPA, LLC (“Keeton”).Keeton has re-audited all periods presented in the financial statements contained in the 2008 Annual Report.There was no material changes in the financial statements (including the notes thereto) contained in the 2008 Annual Report as a result of the re-audit by Keeton. Except as so amended by this Amendment No. 1, the Registrant’s 2008 Annual Report remains as originally filed on March 13, 2009. CHINA ELITE INFORMATION CO., LTD. AMENDMENT NO. 1 TO FORM 10-K ON FORM 10-K/A FOR THE YEAR ENDED NOVEMBER 30, 2008 INDEX Page Number PART II 1 Item 7. Financial Statements 1 SIGNATURES 15 Index PART II Item 7. Financial Statements INDEX TO FINANCIAL STATEMENTS Report of Independent Registered Public Accounting Firm F-1 Balance Sheets F-2 Statements of Operations F-3 Statements of Changes in Stockholders’ Deficiency F-4 Statements of Cash Flows F-6 Notes to Financial Statements F-7 1 Index Report of Independent Registered Public Accounting Firm To the Board of Directors of China Elite Information Co., Ltd.: We have audited the accompanying balance sheets of China Elite Information Co., Ltd. as of November 30, 2008 and 2007, and the related consolidated statements of operations, stockholders’ deficit, and cash flows for the two years ended November 30, 2008 and 2007, and the period from inception (December 19, 1997) to November 30, 2008.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well asevaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of China Elite Information Co., Ltd. as of November 30, 2008 and 2007, and the results of its operations and its cash flows for the two years ended November 30, 2008 and 2007, and the period from inception (December 19, 1997) to November 30, 2008, in conformity with generally accepted accounting principles in the United States. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 1 to the financial statements, the Company has limited operations and continued net losses.This raises substantial doubt about its ability to continue as a going concern.Management’s plan in regard to these matters is also described in Note 1.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Lynda R. Keeton CPA, LLC Lynda R.
